Citation Nr: 1742853	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-42 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,168.00, to include whether the debt was properly created. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1957 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO's Committee on Waivers waived $8590.81 of a total overpayment calculated as $19,758.81 based on the Veteran's failure to report a divorce in a timely manner, but denied waiver for the overpayment of VA compensation benefits in the amount of $11,168.00.  

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

As explained below, the issue on appeal has been recharacterized as listed on the title page to best reflect the Veteran's contentions in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the recognition of the Veteran's claimed spouse, C.A., for VA monetary benefits has been raised by the record by the January 2017 submission of pertinent marriage licenses and divorce decrees, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The July 2016 Statement of the Case (SOC) framed the issue on appeal as the  February 2, 2016, removal of the Veteran's ex-wife, H.A., from his award and characterized the issue as "award of compensation adjusted removing additional allowance for spouse."  

However, the Veteran's June 2016 Notice of Disagreement (NOD) explicitly disagreed with the issue of entitlement to a waiver of overpayment in the amount of $11,000.00, and such overpayment stems from discrepant evidence regarding his marital and divorce status.  As the NOD clearly applies to the June 2016 decision from the Committee on Waivers denying a waiver of overpayment of VA compensation benefits in the re-calculated amount of $11,168.00, the Board has recharacterized the issue on appeal as listed on the title page.  As the SOC does not accurately identify the issue on appeal and fully adjudicated the proper issue, remand is necessary so that such can be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran has received notice as to how to substantiate his claim seeking waiver of overpayment, to include whether the debt was properly created.

2.  Issue a SSOC on the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,168.00, to include include whether the debt was properly created.  
*The SSOC should properly identify the decision on appeal as the June 2016 decision from the Committee on Waivers.  Thereafter, the return the issue to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




